Citation Nr: 1641338	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  11-31 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an extraschedular evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) under 38 C.F.R. § 3.321(b).

2.  Entitlement to an award of a total disability evaluation based upon individual unemployability on an extraschedular basis  under 38 C.F.R. § 4.16(b) prior to September 23, 2011. 



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1980 to November 1981.  He died in August 2015.  His dependent son has been substituted as appellant as noted in a November 2015 administrative determination.

This case comes before the Board of Veterans' Appeals (the Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD and assigned a 30 percent disability evaluation.  In August 2011 and October 2011 rating decisions, the RO granted temporary 100 percent evaluations for hospitalization over 21 days from October 4, 2010, to October 31, 2010, and from November 18, 2007, to January 31, 2008, respectively.  In a December 2012 rating decision, the RO increased the disability evaluation for PTSD to 50 percent disabling effective September 23, 2011.  Outside of the temporary 100 percent evaluations, the RO did not assign the maximum disability rating possible.

In a July 2013 decision, the Board denied entitlement to a rating in excess of 30 percent prior to September 23, 2011, and in excess of 50 percent disabling thereafter, for PTSD.  It also remanded the issues of entitlement to an extra-schedular evaluation for PTSD and TDIU to the Agency of Original Jurisdiction (AOJ).

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims. Pursuant to a Joint Motion for Remand (JMR), an August 2014 Order of the Court remanded the claim for re-adjudication in accordance with the JMR as to the issue of entitlement to a rating in excess of 50 percent for PTSD from September 23, 2011.  The parties specifically noted in the JMR that the part of the Board decision denying entitlement to an increased rating in excess of 30 percent for PTSD prior to September 23, 2011, and remanding the issues involving entitlement to an extraschedular ratings for PTSD and TDIU, were not to be disturbed.

In September 2014, the Board remanded the matter of entitlement to a rating in excess of 50 percent for PTSD from September 23, 2011, to the RO.  In December 2014, the RO granted a 70 percent rating for PTSD as of December 31, 2011, but denied a rating in excess of 50 percent prior to that date.  In a March 2015 supplemental statement of the case, the RO denied a TDIU.

Thereafter, as noted, the Veteran died and an appellant was substituted as reflected in the November 2015 RO determination.

In December 2015, the Board awarded a 70 percent schedular evaluation for PTSD, effective September 23, 2011.  The Board also granted a TDIU effective that date.  The Board remanded and referred the extraschedular matters to the Director of Compensation Service (Director) for consideration of whether an extra-schedular rating was warranted for the service-connected PTSD under both 
38 C.F.R. § 3.321(b), and 38 C.F.R. § 4.16(b) prior to the September 23, 2011, award of TDIU on a schedular basis.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Following the Board's December 2015 remand, the AOJ prepared a memorandum relating the posture and facts of the case, which was sent to the Director in January 2016.  In August 2016, the Director issued an Advisory Opinion addressing both an extraschedular evaluation for PTSD and a the award of an extraschedular TDIU prior to September 23, 2011.  In both cases, the Director offered unfavorable opinions.  

In terms of increased evaluations for PTSD on an extraschedular basis, the Director specifically found that the Veteran's symptoms were contemplated by the rating criteria.  The advisory opinion also concluded that a TDIU was not warranted 38 C.F.R. § 4.16(b), finding that the PTSD did not result in inability to obtain and maintain a substantially gainful occupation.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extraschedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry. Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the RO or the Board.  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step or element - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).

As explained above, the case was referred to the Director for consideration of entitlement to an extraschedular rating for PTSD, including entitlement to an extraschedular award of a TDIU prior to September 23, 2011.  As set forth above, this action presupposes that the first two Thun elements were met.  In other words, the Board previously determined that, during the period under consideration, the Veteran's service-connected disability PTSD presented such an exceptional disability picture that the available schedular evaluations were inadequate and the Veteran's exceptional disability picture exhibited other related factors such as those provided by the regulation as "governing norms."  The claim cannot reach the third Thun element without the first two being established.  Thus, the Board impliedly determined that the first two Thun elements were met when the case was referred to the Director.

The Director did not address the particular standard in determining whether an extra-schedular evaluation was warranted for PTSD.  As noted above in referring the matter, the Board impliedly found that the first two Thun elements were met, finding that the evidence presented an exceptional disability picture to the extent that the available schedular evaluations for service-connected PTSD were inadequate.  Here, the Advisory Opinion concludes that the schedular criteria are adequate for the Veteran's PTSD, and does not reach the question of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b).

On remand, the issue of entitlement to extra-schedular compensation for the Veteran's service-connected PTSD is again referred to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 3.321(b)(1).  The Director must specifically determine whether the Veteran's service connected PTSD resulted in such unusually disabling factors as marked interference with employment as required or frequent periods of hospitalization § 3.321(b)(1).

The Board notes that the Director also offered an opinion related to the question of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Here, the assignment of any extraschedular evaluation could possibly influence the award of a TDIU.  Accordingly, it will be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's case to the Director of Compensation Service for consideration of whether an extra-schedular rating is warranted for the service-connected PTSD under both § 3.321(b).  The Director is specifically asked to address whether the Veteran's PTSD resulted in such unusually disabling factors as a marked interference with employment or frequent periods of hospitalization.

The response from the Director of Compensation Service must be included in the claims file.

2.  Then, readjudicate the issues on appeal based upon the response from the Director of Compensation Service.  If the benefits sought remain denied, the appellant and his attorney must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




